Case 18-30214-KLP           Doc 130    Filed 03/01/19 Entered 03/01/19 10:49:13            Desc Main
                                      Document     Page 1 of 22
 Robert S. Westermann (VSB No. 43294)
 Alexander R. Kalyniuk (VSB No. 92325)
 HIRSCHLER FLEISCHER, P.C.
 The Edgeworth Building
 2100 East Cary Street
 Richmond, Virginia 23218-0500
 Telephone:       (804) 771-5610
 Facsimile:       (804) 644-0957
 Email:           rwestermann@hirschlerlaw.com
                  akalyniuk@hirschlerlaw.com

 Counsel to the Chapter 7 Trustee

                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE EASTERN DISTRICT OF VIRGINIA
                                     Richmond Division


  In re:

  ROBERT E. HICKS,                                   Chapter 7
                                                     Case No. 18-30214-KLP
  Debtor.


                APPLICATION OF THE TRUSTEE TO RETAIN
      AND EMPLOY BLUE DOG PROPERTIES, INC. AS REAL ESTATE BROKER

           Peter J. Barrett, Chapter 7 Trustee (the “Trustee”) of the bankruptcy estate (the “Estate”)

 of Robert E. Hicks (the “Debtor”), by his undersigned counsel, pursuant to Section 327 of Title

 11 of the United States Code (the “Bankruptcy Code”), and Rule 2014 of the Federal Rules of

 Bankruptcy Procedure (the “Bankruptcy Rules”), hereby applies (the “Application”) to the Court

 for the entry of an order authorizing the Trustee to retain and employ Blue Dog Properties, Inc.

 (“Blue Dog”) as real estate broker, and, in support thereof, respectfully represents as follows:

           1.     On January 16, 2018 (the “Petition Date”), the Debtor filed with the Court a

 voluntary petition for relief under Chapter 11 of the Bankruptcy Code, commencing the above-

 captioned case, which was converted to one under Chapter 7 of the Bankruptcy Code on April 10,

 2018 whereby the Trustee was appointed as the interim Chapter 7 Trustee.

           2.     The United States Bankruptcy Court for the Eastern District of Virginia (the

 “Court”) has subject matter jurisdiction to consider this matter pursuant to 28 U.S.C. § 1334. This
Case 18-30214-KLP         Doc 130     Filed 03/01/19 Entered 03/01/19 10:49:13          Desc Main
                                     Document     Page 2 of 22


 is a core proceeding pursuant to 28 U.S.C. § 157(b) and may be determined by the Court. Venue

 is proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409.

        3.      In connection with this bankruptcy case, the Trustee seeks to sell certain real

 property located at 3232 Grove Avenue, Richmond, Virginia 23221 (the “3232 Grove Avenue

 Property”) through traditional residential real estate listing methods in the exercise of the

 Trustee’s business judgment. The Trustee believes this will generate the highest return for the

 3232 Grove Avenue Property. The 3232 Grove Avenue Property is more particularly described

 as follows:

 ALL THAT CERTAIN LOT, PIECE OR PARCEL OF LAND, TOGETHER WITH ALL
 IMPROVEMENTS THEREON BELONGING, KNOWN, NUMBERED AND
 DESIGNATED AS NO. 3232 GROVE AVENUE, LYING AND BEING IN THE CITY OF
 RICHMOND, VIRGINIA AND DESCRIBED AS FOLLOWS:

 BEGINNING AT THE NORTHEASTERN INTERSECTION OF GROVE AVENUE AND
 TILDEN STREET, THENCE RUNNING EASTWARDLY ALONG AND FRONTING ON
 THE NORTH LINE OF GROVE AVENUE 33 FEET AND EXTENDING BACK
 NORTHWARDLY FROM SAID FRONT BETWEEN THE EAST LINE OF TILDEN
 STREET AND A LINE PARALLEL THEREWITH 140 FEET TO AN ALLEY 12 FEET
 WIDE, ALL AS SHOWN ON A PLAT OF SURVEY BY A.G. HAROCOPOS &
 ASSOCIATES, P.C., CERTIFIED LAND SURVEYOR AND CONSULTANT, DATED
 APRIL 29, 1992, ATTACHED TO AND MADE A PART OF DEED IN DEED BOOK 302,
 PAGE 1875 AND TO WHICH PLAT REFERENCE IS HEREBY MADE FOR A MORE
 PARTICULAR DESCRIPTION OF THE PROPERTY HEREBY CONVEYED.

        4.      In connection with these sale efforts, the Trustee requires the assistance of

 competent and experienced real estate brokers for the purpose of marketing, selling, and attaining

 the highest and best offer for the real property.

        5.      Accordingly, by this Application, the Trustee requests approval to retain the

 services of Blue Dog as his real estate broker for the purposes of marketing and selling the 3232

 Grove Avenue Property. As such, the Trustee and Blue Dog have entered into a residential listing




                                                     2
Case 18-30214-KLP         Doc 130    Filed 03/01/19 Entered 03/01/19 10:49:13               Desc Main
                                    Document     Page 3 of 22


 agreement (the “Agreement”). A true and correct copy of the Agreement is attached hereto as

 Exhibit A.

        6.      At this time the Trustee has not identified any other parcels of real estate that the

 Trustee seeks to sell through Blue Dog, the Trustee proposes that, to the extent the Trustee

 identifies other real property for sale by Blue Dog, the Trustee will file a notice of the respective

 residential listing agreement with the Court. The Trustee proposes to serve such residential listing

 agreement on the U.S. Trustee and any lender secured by the real property. All parties-in-interest

 and creditors will have ten (10) business days to object to the Agreement. If an objection is timely

 filed, the matter will be set for hearing. If no objection is timely filed, then the Agreement will be

 deemed approved.

        7.      Blue Dog does not hold or represent an interest adverse to the Debtor or its

 bankruptcy estate, and is a disinterested party pursuant to the requirements of Section 327(a) of

 the Bankruptcy Code. In support of this Application, attached hereto as Exhibit B is the

 Declaration of G. Baker Ellett, Principal Broker of Blue Dog.

        8.      Accordingly, employment and retention of Blue Dog is in the best interests of the

 Debtor’s Estate, its creditors, and all parties in interest. In the exercise of the Trustee’s business

 judgment, the Trustee believes that employment of Blue Dog will generate more value from the

 3232 Grove Avenue Property than if a secured creditor were to foreclose on the property, the

 Trustee were to attempt to sell the property on his own, the Trustee were to sell the real property

 through the use of other real estate brokers, and/or the Trustee were to auction the property through

 the use of the auctioneer.




                                                   3
Case 18-30214-KLP        Doc 130    Filed 03/01/19 Entered 03/01/19 10:49:13            Desc Main
                                   Document     Page 4 of 22


                           WAIVER OF MEMORANDUM OF LAW

        9.      Pursuant to Local Bankruptcy Rule 9013-1(G), and because there are no novel

 issues of law presented in the Application and all applicable authority is set forth in the

 Application, the Trustee requests that the requirement that all motions be accompanied by a

 separate memorandum of law be waived.



                                     NO PRIOR REQUEST

        10.     No previous request for the relief sought herein has been made to this Court.



                                         CONCLUSION

        WHEREFORE, the Trustee respectfully requests that the Court enter an order,

 substantially in the form of the proposed order attached hereto as Exhibit C, authorizing the

 employment and retention of Blue Dog as real estate broker for the Trustee for the sole purpose of

 marketing and selling the 3232 Grove Avenue Property.



 Dated: March 1, 2019                         /s/ Robert S. Westermann
                                              Robert S. Westermann (VSB No. 43294)
                                              Alexander R. Kalyniuk (VSB No. 92325)
                                              HIRSCHLER FLEISCHER, P.C.
                                              The Edgeworth Building
                                              2100 East Cary Street
                                              Richmond, Virginia 23218-0500
                                              Telephone:     (804) 771-5610
                                              Facsimile:     (804) 644-0957
                                              Email:         rwestermann@hirschlerlaw.com
                                                             akalyniuk@hirschlerlaw.com

                                              Counsel to the Chapter 7 Trustee




                                                 4
Case 18-30214-KLP        Doc 130     Filed 03/01/19 Entered 03/01/19 10:49:13             Desc Main
                                    Document     Page 5 of 22


                                 CERTIFICATE OF SERVICE

         I hereby certify that on March 1, 2019, a true and correct copy of the foregoing Application
 was served using the Court’s ECF system, which thereby caused the Application to be served
 electronically on all registered users of the ECF system that have filed notices of appearance in
 this matter, and further certify that on March 1, 2019, a true and correct copy of the foregoing
 Application was served via first-class, U.S. mail on the parties listed below:

                                    Robert E. Hicks, Debtor
                                     c/o Robert A. Canfield
                                  Canfield, Wells & Kruck, LLP
                                     4124 E. Parham Road
                                    Henrico, Virginia 23228

                                           April Straus
                                         c/o Bill Baldwin
                               Meyer, Baldwin, Long, & Moore LLP
                                       5600 Grove Avenue
                                   Richmond, Virginia 23226

                               Peter J. Barrett, Chapter 7 Trustee
                                         Kutak Rock LLP
                                 901 East Byrd Street, Suite 1000
                                    Richmond, Virginia 23219

                                     Robert B. Van Arsdale
                                    Office of the U. S. Trustee
                                 701 East Broad Street, Suite 4304
                                    Richmond, Virginia 23219

                     Jennifer J. West, counsel to Citizens & Farmers Bank
                                         Spotts Fain PC
                                     411 E. Franklin Street
                                           Suite 600
                                   Richmond, Virginia 23219

         Daniel Kevin Eisenhauer, counsel to Franklin American Mortgage Company
                             Stern & Eisenberg Mid-Atlantic, PC
                             9920 Franklin Square Dr., Suite 100
                                 Baltimore, Maryland 21236




                                                  5
Case 18-30214-KLP   Doc 130    Filed 03/01/19 Entered 03/01/19 10:49:13    Desc Main
                              Document     Page 6 of 22


                          Horizon Forest Products, L.P.
                          c/o W. Ashley Burgess, Esquire
                                Sands Anderson PC
                                  P.O. Box 1998
                          1111 E. Main Street, 24th Floor
                             Richmond, Virginia 23218

                         The Sherwin-Williams Company
                              c/o Solodar & Solodar
                           4825 Radford Ave, Suite 201
                            Richmond, Virginia 23230

                                 Mark K. Brown
                                  c/o David Oberg
                              917 E. Jefferson Street
                        Charlottesville, Virginia 22902-0000

                                Mark K. Brown
                             454 Pewter Ct., No. 301
                          Charlottesville, Virginia 22911

                                   Noland Company
                                   c/o Derrick Rosser
                                  211-A England Street
                              Ashland, Virginia 23005-0000

                                Noland Company
                              2101 Staples Mill Road
                          Richmond, Virginia 23230-0000


                                        /s/ Robert S. Westermann
                                        Counsel to the Chapter 7 Trustee




                                           6
Case 18-30214-KLP   Doc 130    Filed 03/01/19 Entered 03/01/19 10:49:13   Desc Main
                              Document     Page 7 of 22



                                     Exhibit A

                          Residential Listing Agreement




                                         7
       Case 18-30214-KLP            Doc 130      Filed 03/01/19 Entered 03/01/19 10:49:13                     Desc Main
                                                Document     Page 8 of 22



                                   CVRMLS RESIDENTIAL LISTING AGREEMENT
                                       (Standard Agency Representation)
Firm Name                                             Blue Dog Properties, INC
Firm Address 3110 W Marshall Street                                           Richmond                       VA      23230
Firm Broker Name                                             G. Baker Ellett
Firm Broker’s Phone Number                                         804-353-1827

1. Exclusive Right To Sell: The undersigned Owners _____________________________________________________
                                                                             Peter J. Barrett, Trustee
________________________________________________________ (the “Owner”) hereby grant unto the above named
firm (the “Broker”) for and in consideration of the services to be rendered by Broker, the exclusive and irrevocable right and
privilege beginning with the date of the last Owner’s signature obtained on this Agreement and ending at 11:59 p.m. on
_______________________,
         TBD                     20____ to sell the property described herein for the price and upon the terms and conditions
as set forth herein, or for such other price, terms or conditions as may be hereafter agreed upon in writing. In the event Owner,
during the term hereof, agrees to sell the property described herein, and for any reason the purchase and sale transaction is
not consummated, Owner agrees that Broker shall continue to have the right to sell the property and to file the property with
the Central Virginia Regional Multiple Listing Service (“CVRMLS”).

Property located in City/County ______________________,
                                       Richmond         Virginia, with a street address of: ______________________
                                                                                                     3232
________________________________________, Tax Parcel # ___________________________________, and a legal
Grove  Ave                                                                   W000-1460-039
description of ________________________________________________________________________(the
               0033.00X0140.00 0000.000                                                                 “Property”).

2. Items Included: Unless otherwise specified in the real estate purchase agreement all improvements, fixtures
appurtenances and the additional property, if any, described here ____________________________________________
                                                                  TBD
________________________________________________________________________ are included in the sales price.

3. Listing Price and Terms:
The sale price of the Property is to be $ ______________________________
                                                          0.00             which price includes selling compensation,
and the terms and conditions of said sale are as follows:
      (a) Owner’s incentives ________________________________________________________________________
      (b) Possession shall be at settlement unless otherwise agreed by Owner and purchaser.
      (c) Other: ________________________________________________________________________________
                    The final listing price shall be determined after a Broker inspection of the property.
      ______________________________________________________________________________________________
      Price range for this listing is $850,000 - $990,000 based on current market conditions.

4. Multiple Listing Service: Owner is aware that Broker, a CVRMLS member, will file the Property and all pertinent
information regarding it with CVRMLS. Such information, together with any other information provided to or obtained by
Broker with respect to the Property, may be disclosed to prospective purchasers and other brokers and may be included in
all listings and other materials distributed by CVRMLS either before or after the term of this listing or the sale of the Property.
Owner understands that the primary objective of CVRMLS is to distribute information about property listings to all of its
members and that the vast majority of homes for sale in the Richmond Metropolitan area are marketed through CVRMLS.
Owner acknowledges that by not allowing the publication of their Property in CVRMLS, Owner will substantially reduce the
number of potential purchasers and cooperating real estate offices who would learn about the availability of the Property. It
is further understood that Broker will furnish to CVRMLS notice of all changes of information concerning the Property, and
that upon completion of a fully executed Property sales agreement, Broker will notify CVRMLS of said sale.

5. Compensation: If, during the term of this Agreement, Owner sells or transfers the Property, or enters into a contract to sell
or transfer the Property to a purchaser ready, willing and able to purchase on terms acceptable to Owner, or Owner receives
a written offer signed by a purchaser by which such purchaser offers to purchase the Property on the terms and conditions
set forth herein, then Owner agrees to pay to Broker the compensation (the “Fee”) equal to the total of the following [select
all applicable box(es)]:    ✘ ____%
                                 6    of the gross sales price of the Property;  AND
                     *Compensation subject to U.S. Bankruptcy court approval
  the sum of $_______________________________________________________________.

The Fee shall be paid in cash at settlement or such other time as set forth in this Agreement. Broker has advised Owner of
Broker’s firm policy regarding cooperating with and compensating other real estate licensees from the compensation set
forth above. Owner authorizes Broker to cooperate with and compensate other brokers the following [select one]:
✘ ____%
    3     of the gross sales price of the Property OR  the sum of $__________________________. Owner agrees not
to negotiate Broker’s Fee or any cooperating buyer broker’s compensation in a real estate sales contract for the Property.


CVR 345                                                 Page 1 of 4                                                   rev. 02/19
          This form was produced by Mr. Baker Ellett. CVR MLS forms may be used only by members in good standing
          of the Central Virginia Regional MLS.
       Case 18-30214-KLP             Doc 130      Filed 03/01/19 Entered 03/01/19 10:49:13                      Desc Main
                                                 Document     Page 9 of 22
6. Dual and Designated Agency: Owner hereby [select one]:        ✘ consents OR  does not consent to dual agency
regarding the sale of the Property. Owner hereby [select one]: 
                                                               ✘ consents OR  does not consent to designated agency
regarding the sale of the Property. Dual and designated agency requires written approval of both Owner and purchaser in
a real estate transaction prior to commencement of dual or designated agency. Owner is advised that a purchaser may
employ the services of a buyer’s agent or representative. Owner should not disclose any confidential information to
prospective purchasers or to real estate licensees other than Broker.

7. Property Owner’s Association: Owner represents that the Property [select one]:  is OR             ✘ is not subject to the
Virginia Property Owners’ Association Act. If the Property is subject to such Act, Owner  authorizes OR         ✘ does not
authorize Broker to order a disclosure packet from the Association. Owner shall either pay the Association or reimburse
Broker for the packet. If not paid prior to settlement, the cost of the packet shall be deducted from Owner’s sales proceeds
at settlement.

8. Condominium: Owner represents that the Property [select one]:  is OR       ✘ is not subject to the Virginia Condominium
Act. If the Property is subject to such Act, Owner  authorizes OR  does not authorize Broker to order a resale certificate
                                                                     ✘
from the Association. Owner shall either pay the Association or reimburse Broker for the certificate. If not paid prior to
settlement, the cost of the certificate shall be deducted from Owner’s sales proceeds at settlement.

9. Internet and Other Media: Owner authorizes the dissemination of Property/sales information to CVRMLS participants,
including electronic format, magazines and other media. CVRMLS brokers may publish listings of competing brokers on their web
sites. If authorized below, Broker’s website may also allow third-parties to (i) write comments or reviews about the Property or
display a hyperlink to comments or reviews in immediate conjunction with particular listings, or (ii) display an automated estimate
of the market value of the Property (or hyperlink to such estimate) or other listings in immediate conjunction with the Property. If
Owner does not want the Property listing or address displayed on the Internet, Owner must complete the “OPT OUT OF
INTERNET” section below.

           OPT-OUT OF INTERNET: Complete this section only if Owner desires to opt out of Internet display

 Owner may opt out of having the property listing or property address displayed on the Internet by selecting
 Option A or B below.

 Option A: [     ] Owner has advised Broker that Owner does not want the Property displayed on the Internet.    OR
 Option B: [     ] Owner has advised Broker that Owner does not want the address of the Property displayed on the Internet.

 Owner understands and acknowledges that if Option A has been selected, consumers who conduct searches for listings on
 the Internet will not see information about the Property in response to their search. _____/____ (Owner’s Initials)


                        X
Owner (initial one): _____ authorizes OR _____ does not authorize third-parties to write comments or reviews about the
Property or provide hyperlinks to comments or reviews to any property in immediate conjunction with the Property.

                       X
Owner (initial one): _____ authorizes OR _____ does not authorize an automated estimate of the market value of the Property
(or any hyperlink to such estimate) or any property in immediate conjunction with the listing.

Notwithstanding the above instructions that will be associated with Owner’s MLS Property listing, Owner acknowledges
that Broker cannot control the content of third-party websites that may display information or values about Owner’s
Property.

10. Use of Listing Content; Intellectual Property Assignment. Owner acknowledges and agrees that all photographs, images,
graphics, video recordings, virtual tours, drawings, written descriptions, remarks, narratives, pricing information, and other
copyrightable elements relating to the Property provided by Owner to Broker, or otherwise obtained or produced by Broker in
connection with this Agreement, and any changes to such information (the “Listing Content”), may be filed with one or more
multiple listing services, included in compilations of listings, and otherwise distributed, publicly displayed and reproduced. Owner
[select one]:   ✘ does OR  does not hereby irrevocably assign and transfer to Broker any and all copyright rights and other
intellectual property rights, and all actions and causes of action related to the foregoing, and all damages, profits, and other
recoveries related thereto, which Owner may have or acquire in and to any and all Listing Content. If Owner irrevocably assigns
and transfers to Broker the said rights, then Owner represents and warrants to Broker that the Listing Content and this assignment
of rights to Broker does not violate or infringe upon the rights, including any copyright rights, of any person or entity. Owner shall
indemnify Broker against all damages, costs, and liabilities, including twenty-five percent (25%) attorney fees, arising from any
claim that the Listing Content or any portion of the Listing Content infringes the rights of any third party.

11. Lockbox: Owner [select one]:  ✘ requests OR  does not request the installation and use of a CVR MLS approved lockbox
                                      ✘ authorizes OR  does not authorize a termite inspector to use a lockbox key for entrance
on said Property. Owner [select one]: 
CVR 345                                                  Page 2 of 4                                                     rev. 02/19
          This form was produced by Mr. Baker Ellett. CVR MLS forms may be used only by members in good standing
          of the Central Virginia Regional MLS.
       Case 18-30214-KLP                Doc 130       Filed 03/01/19 Entered 03/01/19 10:49:13                           Desc Main
                                                    Document      Page 10 of 22
to the property unaccompanied by Broker or Broker’s authorized agent. Owner is aware and understands that a lockbox is a
means by which persons who have authorized access to said lockbox keys may gain entrance. Owner hereby jointly and severally
releases and forever discharges Broker and all other persons who have authorized access to said lockbox keys from all liability,
obligations, causes of action, claims and demands whatsoever which Owner may have by virtue of the installation and use of such
lockbox. Owner agrees to notify tenant in writing, if any, of intended use of lockbox.

12. Disclosure: Owner acknowledges and understands that if the Virginia Residential Property Disclosure Act is applicable, then
Owner must furnish an executed disclosure statement to a purchaser of the Property. If Owner does not furnish such disclosure
statement as required by such Act, the purchaser has the right to terminate any contract to purchase the Property.

13. Lead Based Paint: Owner represents and warrants the Property [select one]:       ✘ was OR  was not built before 1978.
If the Property was built before 1978, all federally mandated lead based paints disclosure requirements apply to the Property.

14. Septic System: Pursuant to Va. Code §32.1-164.1:1, Owner must disclose to the purchaser if the septic system serving
the Property fails to meet the current regulatory requirements and Owner has applied for or obtained a waiver from the Board
of Health for the system. Owner represents and warrants [select as applicable]:
        ✘ The Property is not served by a septic system.
        
         The Property is served by a [select one]:  conventional OR  alternative septic system but is not
            subject to a waiver. If an alternative system, is it subject to a maintenance contract?  Yes OR  No.
         The Property is served by a septic system and has been granted a waiver (or has applied for a waiver)
            which is not transferable to a purchaser. NOTE: Owner must provide notice of septic system waiver to purchaser.

15. Home Warranty Insurance: Owner has been advised of the availability of a home warranty program for the Property that
covers malfunctions in certain systems and appliances (limitations apply). Owner [select one]: 
                                                                                               ✘ declines coverage OR
 elects to purchase a home warranty program.

16. Recordings Within the Property: If Owner records or allows remote monitoring of audio or video within the Property,
Owner understands recording or transmitting audio or video of prospective purchasers or their representatives may result
in violation of state and/or federal laws. Further, Owner acknowledges that prospective purchasers may photograph or video
the interior of the Property. Owner should remove any items of a personal nature that Owner does not want photographed,
recorded or transmitted, such as family photos, paperwork and other personally identifiable information. Owner hereby
releases and indemnifies Broker, its agents and employees, from any liability which may result from Owner’s recording or
transmitting of audio or video on the Property, and from any other person photographing, recording or transmitting any
audio, images, or video of the Property.

17. Enforcement: If Owner sells, conveys, or otherwise transfers the Property within ____
                                                                                      30 days after the expiration of this Agreement to
a person or persons with whom Broker or any member of CVRMLS has negotiated as a prospective purchaser during the term of this
Agreement, Broker shall be deemed to have earned the compensation provided herein and such compensation shall be due and payable to
Broker pursuant to the terms of this Agreement; provided, however, that (i) Broker has given written notice to Owner of the name of such
purchaser prior to the expiration of the term of this Agreement, and (ii) Owner has not entered into a valid listing agreement with any other
licensed broker. Further, Owner Agrees if, (i) after a valid contract for the purchase of the Property is executed by Owner and any
purchaser(s), there is a default by Owner which prevents performance of such contract through no fault of Broker, or (ii) Owner fails to fully
perform the obligations of Owner set forth herein, then Broker may take action to enforce this Agreement or collect any costs, Fees and/or
damages. Owner agrees to reimburse, indemnify and pay Broker, its agents and employees, for all of Broker’s Fee, damages and
collection costs incurred in the enforcement of this Agreement, including expenses and twenty-five percent (25%) attorney’s fees.

18. Other Terms:
- The owner of the subject property is Peter J. Barrett, Trustee of the Bankruptcy Estate of Robert
  E. Hicks.
- Compensation must be approved by the U.S. Bankruptcy Court.
- Sale must be approved by the U.S. Bankruptcy Court.
- Property will convey by "Special Warranty" Deed.

19. Standard Provisions:

     A. Fair Housing: Owner acknowledges that as a homeowner or landlord, Owner has a responsibility and a requirement under the
law not to discriminate in the sale, rental and/or financing of property on the basis of race, color, religion, sex, handicap, familial status,
elderliness or national origin. Owner cannot instruct Broker or its licensees to convey for Owner any limitations in the sale or rental since
real estate professionals are also bound by law not to discriminate. Under the law, a homeowner or landlord cannot establish
discriminatory terms or conditions in the purchase or rental, deny that housing is available or advertise that the property is available only to
persons of a certain race, color, religion, sex, handicap, familial status, elderliness or national origin. In the sale, purchase, exchange,
rental, or lease of real property, Broker has the responsibility to offer equal service to all clients and prospects without regard to race,
color, religion, national origin, sex, elderliness, familial status, or handicap.

    B. Owner acknowledges that Broker is representing Owner as a standard agent under this Agreement. In accordance with law,
Broker hereby discloses to Owner that Broker and Broker’s real estate licensees are the agents of Owner in connection with marketing the

CVR 345                                                      Page 3 of 4                                                          rev. 02/19
          This form was produced by Mr. Baker Ellett. CVR MLS forms may be used only by members in good standing
          of the Central Virginia Regional MLS.
         Case 18-30214-KLP                      Doc 130          Filed 03/01/19 Entered 03/01/19 10:49:13                                         Desc Main
                                                               Document      Page 11 of 22
Property under this Agreement. As such, Broker and its licensees owe Owner duties as defined in Section 54.1-2131, Code of Virginia.
Broker and its licensees are required to treat all parties to a transaction honestly. Without breaching their duties to Owner, Broker and its
licensees may provide prospective purchasers with information about the Property and may assist a prospective purchaser in preparing
an offer to purchase the Property. Broker and its licensees have a duty to submit to Owner all offers to purchase the Property. Broker and
its licensees shall not disclose to prospective purchasers (or their real estate licensees) the terms of any other offers to purchase the
Property received by Broker without Owner’s prior written consent.

     C. This Agreement is intended solely to define the relationship between Owner and Broker. It is not intended to be an offer to sell
to a third party, nor may any third party rely upon it as such an offer. Further, this Agreement does not confer upon Broker the power or
authority to either make or accept an offer or counteroffer to sell the Property. The Property may be sold only by a written agreement
executed by Owner, or by an attorney-in-fact for Owner under a written power of attorney. Broker’s authority hereunder shall be limited to
marketing the Property for sale and such activities as are necessary or incidental thereto, including without limitation accepting and
holding an earnest money deposit in accordance with the Regulations of the Virginia Real Estate Board.

     D. If Owner withdraws the Property from the market during the initial term of this Agreement or any extension thereof, without
written consent from Broker, or otherwise prevents Broker from selling the Property during the initial term or any extension thereof, Owner
agrees to pay Broker the Fee set forth in paragraph 5 as compensation for its services hereunder.

     E. If, after a valid contract for the purchase of the Property is executed by Owner and a purchaser, there is a default by such
purchaser which prevents performance of such contract through no fault of Owner, Broker agrees that Owner will not be liable for the Fee
of Broker and that Broker shall look to such defaulting purchaser for compensation relating to such contract. Owner agrees that if such a
default occurs, this Listing Agreement shall remain in effect between Owner and Broker until its expiration and that payment of the Fee
of Broker by such defaulting purchaser or purchasers shall not satisfy an obligation which may arise if, subsequent to such default, another
valid contract for the purchase of the Property is brought about by Broker.

     F. Owner agrees that during the initial term or any extension thereof, Broker is authorized to place “FOR SALE” signs on the
Property, to remove any other “FOR SALE” signs and to take all appropriate action to bring about a sale of the Property. Owner agrees
to make the Property available to Broker and real estate licensees employed by or affiliated with Broker at all reasonable hours for showing
to prospective purchasers. Owner also agrees to refer to Broker all inquiries or offers which Owner may receive regarding the Property.

     G. In the event of a sale of the Property, Owner agrees to convey the Property to any purchaser by general warranty deed with the
usual English covenants of title and free and clear from all encumbrances, tenancies, and liens (for taxes or otherwise), but subject to
applicable easements and restrictive covenants of record not adversely affecting the use of the Property, and subject, in all events, to the
specific terms and conditions contained in the contract of sale.

     H. Owner agrees that in consideration of the use of the services and facilities of Broker and/or CVRMLS, neither Broker, its officers,
directors, employees and real estate licensees employed by or affiliated with Broker showing the Property to prospective purchasers, nor
CVMLS, its directors, officers and employees, including officials of any Association of REALTORS®, shall be liable for any vandalism,
theft or damage of any nature whatsoever to the Property or its contents during the initial term and any extension hereof, and Owner waives
any and all rights, claims, and causes of action against any of them and holds them harmless for any property damage or personal injury
arising from the use of or access to the Property by any person during the initial term and any extension thereof, but excluding property
damage or personal injury arising out of their own negligence.

20. This Agreement is a legally binding agreement which may not be modified or changed except by written instrument executed by the
parties. It shall be construed, interpreted, and applied according to the laws of the Commonwealth of Virginia, and shall inure to the benefit
of the parties hereto and their respective heirs, personal representatives, successors and assigns. No assignment of this Agreement shall
be made without the prior written consent of the other parties. The parties hereto acknowledge that each of them has received a copy of this
agreement. Owner is advised to seek legal advice if the contents of this Agreement are not understood.

21. Electronic Signatures In accordance with the Uniform Electronic Transactions Act regarding electronic signatures and transactions,
the parties do hereby expressly authorize and agree to the use of electronic signatures as an additional method of signing and/or initialing
this Agreement.

Witness the following duly authorized signatures:

__________________________________________________                                           ______________________________________________
Owner Peter J. Barrett, Trustee Date                                                         Owner                            Date
__________________________________________________                                           ______________________________________________
Owner                            Date                                                        Owner                            Date

By: ___________________________________________                                              ______________________________________________
                                                                                                             G. Baker Ellett
           Signature of Broker or authorized agent                   Date                    Broker or authorized agent’s printed name

COPYRIGHT©2019 by the Central Virginia Regional MLS, LLC (CVRMLS). All rights reserved. This form may be used only by members in good standing of CVRMLS. The
reproduction of this form, in whole or in part, or the use of the names “Central Virginia Regional MLS” or “CVRMLS” in connection with any other form, is prohibited without
prior written consent of CVRMLS.

CVR 345                                                                   Page 4 of 4                                                                         rev. 02/19
           This form was produced by Mr. Baker Ellett. CVR MLS forms may be used only by members in good standing
           of the Central Virginia Regional MLS.
Case 18-30214-KLP   Doc 130     Filed 03/01/19 Entered 03/01/19 10:49:13   Desc Main
                              Document      Page 12 of 22


                                      Exhibit B

                          Declaration of G. Baker Ellett




                                          8
Case 18-30214-KLP           Doc 130     Filed 03/01/19 Entered 03/01/19 10:49:13            Desc Main
                                      Document      Page 13 of 22



                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE EASTERN DISTRICT OF VIRGINIA
                                    Richmond Division


  In re:

  ROBERT E. HICKS,                                      Chapter 7
                                                        Case No. 18-30214-KLP
  Debtor.


                             DECLARATION OF G. BAKER ELLETT

           I, G. Baker Ellett, hereby declare that the following is true to the best of my knowledge,

 information, and belief:

           1.     I am a real estate agent and the principal broker of Blue Dog Properties, Inc. (“Blue

 Dog”) and I am duly authorized to make this declaration (the “Declaration”) on behalf of Blue

 Dog. I make this Declaration in support of Application of the Trustee to Retain and Blue Dog

 Properties, Inc. as Real Estate Broker (the “Application”) and to provide the disclosures required

 under Section 327 of Title 11 of the United States Code (the “Bankruptcy Code”), the Rules of

 this Court, and Bankruptcy Rules 2014(a) and 2016(a).

           2.     The facts set forth in this Declaration are based upon my personal knowledge and

 upon discussions with other Blue Dog professionals and review of Blue Dog’s records that were

 reviewed by me or other Blue Dog professionals acting under my supervision and direction. To

 the extent any information disclosed herein requires amendment or modification upon Blue Dog’s

 completion of further review or as additional information becomes available, a supplemental

 declaration will be submitted to the Court reflecting such amended or modified information.

 Capitalized terms not otherwise defined herein shall have the meanings given to them in the

 Application.

                                                    9
Case 18-30214-KLP         Doc 130       Filed 03/01/19 Entered 03/01/19 10:49:13           Desc Main
                                      Document      Page 14 of 22


        3.      Blue Dog is a real estate firm located in Richmond, Virginia. Blue Dog has

 extensive experience in residential real property located in Central Virginia and especially in the

 Museum District neighborhood of Richmond, Virginia where the 3232 Grove Avenue Property is

 located. Blue Dog is well-qualified to provide such services to the Trustee in this case and is

 willing to accept employment on the basis set forth in the Application and Agreement.

        4.      In preparing this Declaration, I reviewed the names of various parties-in-interest in

 this Chapter 7 case for conflicts.

        5.      To the best of my knowledge, based on the review procedures described above,

 Blue Dog does not have any connections to interested parties, except as described in this

 Declaration. Neither the term “connection,” as used in Bankruptcy Rule 2014, nor the proper

 scope of a professional’s search for a “connection” has been defined, and I am therefore uncertain

 what this Court may consider a “connection” requiring disclosure. Out of an abundance of caution,

 therefore, I am disclosing representation(s) that are not, to my understanding, disqualifying or

 problematic under either the Bankruptcy Code or applicable standards of professional ethics.

        6.      Blue Dog may have interacted with various parties in interest in this bankruptcy

 case in the context of unrelated sales and real estate transactions. Blue Dog will not represent or

 act on behalf of any parties in interest with respect to the proposed sale of the Debtor’s real

 property.

        7.      Neither I, nor any employee of Blue Dog, as far as I have been able to ascertain,

 has any other connection with the Debtor, its creditors, or any other party in interest. In the event

 Blue Dog discovers additional information that requires disclosure, Blue Dog will file a

 supplemental disclosure with the Court.




                                                  10
Case 18-30214-KLP        Doc 130     Filed 03/01/19 Entered 03/01/19 10:49:13             Desc Main
                                   Document      Page 15 of 22


        8.      To the best of my knowledge and belief, insofar as I have been able to ascertain

 after reasonable inquiry, neither I, nor Blue Dog, nor any professional of Blue Dog, holds or

 represents an interest adverse to the Debtor or its Estate, and Blue Dog is a “disinterested person”

 as defined in Section 101(14) of the Bankruptcy Code and as required by Section 327(a) of the

 Bankruptcy Code, in that: (i) Blue Dog has no connection with the Debtor, its creditors, the United

 States Trustee, any person employed in the Office of the United States Trustee, or any other party

 with an actual or potential interest in this Chapter 7 case, or their respective attorneys or

 accountants, except as set forth herein; (ii) Blue Dog is not a creditor, equity security holder, or

 insider of the Debtor; (iii) Blue Dog is not and was not, within two years of the Petition Date, a

 director, officer, or employee of the Debtor; and (iv) Blue Dog neither holds nor represents an

 interest materially adverse to the Debtor, its estate, or any class of creditors or equity security

 holders, by reason of any direct or indirect relationship to, connection with, or interest in the

 Debtor, or for any other reason. Accordingly, I believe Blue Dog is a “disinterested person” as

 defined in Section 101(14) of the Bankruptcy Code and as required by Section 327(a) of the

 Bankruptcy Code.

        9.      Blue Dog has not received any promises as to payment or compensation in

 connection with this Chapter 7 case other than in accordance with the provisions of the Bankruptcy

 Code, the Bankruptcy Rules, the Local Rules, and the United States Trustee Guidelines, and as

 disclosed herein.

        10.     Blue Dog intends to be compensated through payment of sales commissions, which

 shall be disclosed through the residential listing agreements filed with the Court. Outside of the

 sales commission, Blue Dog will not receive any other compensation for the proposed engagement.




                                                 11
Case 18-30214-KLP        Doc 130     Filed 03/01/19 Entered 03/01/19 10:49:13           Desc Main
                                   Document      Page 16 of 22


        11.     Blue Dog intends to receive its compensation directly from the gross sale proceeds

 of the real property without a further fee application. Such compensation will be disclosed and

 noticed in the applicable motion to sell.

        12.     Blue Dog has not agreed to share any of its compensation from this Chapter 7 case

 with any other person, other than a person employed by Blue Dog, as permitted by Section 504 of

 the Bankruptcy Code. Notwithstanding the foregoing, Blue Dog may agree, as is customary for

 Blue Dog and for residential real estate brokers generally, to split the agreed-upon commission(s)

 with the real estate broker(s) for the buyer(s). Such compensation will be further disclosed in a

 sale contract and shall be more fully detailed in the applicable motion to sell.

        To the best of my knowledge, I declare under penalty of perjury that the foregoing is true

 and correct.

 Dated: March 1, 2019                                  /s/ G. Baker Ellett
                                                       G. Baker Ellett
                                                       Blue Dog Properties, Inc.




                                                  12
Case 18-30214-KLP   Doc 130     Filed 03/01/19 Entered 03/01/19 10:49:13   Desc Main
                              Document      Page 17 of 22


                                     EXHIBIT C

                                   Proposed Order




                                         13
Case 18-30214-KLP           Doc 130     Filed 03/01/19 Entered 03/01/19 10:49:13         Desc Main
                                      Document      Page 18 of 22
 Robert S. Westermann (VSB No. 43294)
 Alexander R. Kalyniuk (VSB No. 92325)
 HIRSCHLER FLEISCHER, P.C.
 The Edgeworth Building
 2100 East Cary Street
 Richmond, Virginia 23218-0500
 Telephone:       (804) 771-5610
 Facsimile:       (804) 644-0957
 Email:           rwestermann@hirschlerlaw.com
                  akalyniuk@hirschlerlaw.com

 Counsel to the Chapter 7 Trustee

                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE EASTERN DISTRICT OF VIRGINIA
                                     Richmond Division


  In re:

  ROBERT E. HICKS,                                 Chapter 7
                                                   Case No. 18-30214-KLP
  Debtor.


            ORDER AUTHORIZING THE TRUSTEE TO RETAIN AND EMPLOY
              BLUE DOG PROPERTIES, INC. AS REAL ESTATE BROKER

           This matter came before the Court upon the Application of the Trustee to Retain and

 Employ Blue Dog Properties, Inc. as Real Estate Broker (the “Application”). The Court having

 reviewed (i) the Application; (ii) the residential real estate agreement (the “Agreement”) between

 the Chapter 7 Trustee (the “Trustee”) and Blue Dog Properties, Inc. (“Blue Dog”) attached to the

 Application as Exhibit A; and (iii) the Declaration of G. Baker Ellett, attached to the Application

 as Exhibit B (the “Declaration”); and the Court having jurisdiction over this matter pursuant to

 28 U.S.C. §§ 157 and 1334; and this matter being a core proceeding pursuant to 28 U.S.C. § 157;

 and the Court having determined that notice of the Application was sufficient under the

 circumstances; and the Court having determined that the Application and Declaration are in full

 compliance with all applicable provisions of the Bankruptcy Code, the Bankruptcy Rules, and the

 Local Rules of this Court, and the Court having found that Blue Dog does not hold or represent

 any interest adverse to the Debtor’s estate and is a “disinterested person,” as defined in Section
Case 18-30214-KLP         Doc 130     Filed 03/01/19 Entered 03/01/19 10:49:13               Desc Main
                                    Document      Page 19 of 22


 101(14) of the Bankruptcy Code and as required by Section 327(a) of the Bankruptcy Code and

 Bankruptcy Rule 2014; and the Court having found that the proposed employment of Blue Dog in

 accordance with the Application and this Order is in the best interest of the Debtor, its estate, its

 creditors, and parties in interests; and the Court having determined that the legal and factual bases

 set forth in the Application and Declaration establish just cause for the relief granted herein, it is

 hereby

          ORDERED, ADJUDGED, AND DECREED THAT:

          1.    The Application is hereby APPROVED.

          2.    The Trustee is authorized to retain and employ Blue Dog as real estate broker,

 pursuant to Section 327(a) of the Bankruptcy Code.

          3.    The employment approved by this Order is to be compensated pursuant to the terms

 of the Agreement attached as Exhibit A to the Application and any subsequent residential

 agreement filed and approved by the Court.

          4.    The Trustee is authorized to pay Blue Dog its proposed sales commission pursuant

 to the Agreement and any subsequent agreement filed and approved by the Court without filing a

 fee application with the Court.

          5.    To the extent the Trustee identifies other real property for sale by Blue Dog, the

 Trustee shall file a notice of the respective residential listing agreement with the Court. The

 Trustee shall serve such residential listing agreement on the U.S. Trustee and any lender secured

 by the real property. All parties-in-interest and creditors shall have ten (10) business days to object

 to the residential listing agreement. If an objection is timely filed, the matter shall be set for

 hearing. If no objection is timely filed, then the residential listing agreement shall be deemed

 approved without further order from the Court.
Case 18-30214-KLP           Doc 130     Filed 03/01/19 Entered 03/01/19 10:49:13           Desc Main
                                      Document      Page 20 of 22


         6.        Notwithstanding any Bankruptcy Rule to the contrary, this Order shall be

 immediately effective and enforceable upon its entry, and any applicable stay of this Order is

 waived.

         7.        The Trustee is authorized to take all actions necessary to effectuate the relief

 granted pursuant to this Order.

         8.        This Court shall retain jurisdiction to hear and determine all matters arising from

 or related to the interpretation and/or implementation of this Order.



 Dated: ______________                                     _____________________________
 Richmond, Virginia                                        United States Bankruptcy Judge

                                                           Entered on Docket: _____________
 I ask for this:

 /s/ Draft
 Robert S. Westermann (VSB No. 43294)
 Alexander R. Kalyniuk (VSB No. 92325)
 HIRSCHLER FLEISCHER, P.C.
 The Edgeworth Building
 2100 East Cary Street
 Richmond, Virginia 23218-0500
 Telephone:    (804) 771-5610
 Facsimile:    (804) 644-0957
 Email:        rwestermann@hirschlerlaw.com
               akalyniuk@hirschlerlaw.com

 Counsel to the Chapter 7 Trustee
Case 18-30214-KLP       Doc 130     Filed 03/01/19 Entered 03/01/19 10:49:13     Desc Main
                                  Document      Page 21 of 22




        CERTIFICATE PURSUANT TO LOCAL BANKRUPTCY RULE 9022-1(C)

        I hereby certify that the foregoing Order has been endorsed by and/or served on all
 necessary parties.
                                            /s/ Draft
                                            Counsel to the Chapter 7 Trustee


 COPIES TO:

 Robert E. Hicks, Debtor
 c/o Robert A. Canfield
 Canfield, Wells & Kruck, LLP
 4124 E. Parham Road
 Henrico, Virginia 23228

 April Straus
 c/o Bill Baldwin
 Meyer, Baldwin, Long, & Moore LLP
 5600 Grove Avenue
 Richmond, Virginia 23226

 Peter J. Barrett, Chapter 7 Trustee
 Kutak Rock LLP
 901 East Byrd Street, Suite 1000
 Richmond, Virginia 23219

 Robert B. Van Arsdale
 Office of the U. S. Trustee
 701 East Broad Street, Suite 4304
 Richmond, Virginia 23219

 Jennifer J. West, counsel to Citizens & Farmers Bank
 Spotts Fain PC
 411 E. Franklin Street
 Suite 600
 Richmond, Virginia 23219

 Daniel Kevin Eisenhauer, counsel to Franklin American Mortgage Company
 Stern & Eisenberg Mid-Atlantic, PC
 9920 Franklin Square Dr., Suite 100
 Baltimore, Maryland 21236
Case 18-30214-KLP       Doc 130      Filed 03/01/19 Entered 03/01/19 10:49:13   Desc Main
                                   Document      Page 22 of 22


 Horizon Forest Products, L.P.
 c/o W. Ashley Burgess, Esquire
 Sands Anderson PC
 P.O. Box 1998
 1111 E. Main Street, 24th Floor
 Richmond, Virginia 23218

 The Sherwin-Williams Company
 c/o Solodar & Solodar
 4825 Radford Ave, Suite 201
 Richmond, Virginia 23230

 Mark K. Brown
 c/o David Oberg
 917 E. Jefferson Street
 Charlottesville, Virginia 22902-0000

 Mark K. Brown
 454 Pewter Ct., No. 301
 Charlottesville, Virginia 22911

 Noland Company
 c/o Derrick Rosser
 211-A England Street
 Ashland, Virginia 23005-0000

 Noland Company
 2101 Staples Mill Road
 Richmond, Virginia 23230-0000
